Citation Nr: 0113649	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from March 1949 to January 
1953.  

This appeal arises from a December 1999 rating decision in 
which the RO granted service connection for hearing loss of 
the right ear and assigned a noncompensable evaluation, 
effective September 23, 1999 (the date of the veteran's 
claim).  The veteran timely perfected an appeal as to the 
assigned evaluation to the Board of Veterans' Appeals 
(Board).

The Board notes that the RO adjudicated the claim as one for 
an increased rating.  However, in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), the Board has recharacterized the issue on appeal as 
involving the propriety of the initial evaluation assigned.


FINDING OF FACT

Since the September 1999 effective date of the grant of 
service connection, the veteran has been shown to manifest 
level I hearing in his right ear, and is considered to have 
level I hearing in his nonservice-connected left ear.


CONCLUSION OF LAW

As the assignment of the initial noncompensable evaluation 
for right ear hearing loss was proper, the criteria for a 
higher evaluation have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.85, 4.86, 3.321
Code 6100 (2000). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's claim for service connection for right ear 
hearing loss was received at the RO on September 23, 1999.

A VA audiological examination was conducted in November 1999.  
The veteran complained of hearing impairment in his right ear 
with difficulty in speech discrimination, specifically with 
the presence of background noise.  He also noted difficulty 
localizing to the right side.  Audiometric testing 
demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
 70
40
30
45
50
LEFT
   -   
   -   
   -   
   -   
   -   

Pure tone threshold levels averaged 41 decibels for the right 
ear.  Speech discrimination score was 92 percent in the right 
ear.  The diagnosis was mild to moderate mixed hearing loss 
in the right ear.

A November 1999 ENT examination revealed a diagnosis of right 
mixed conductive and sensorineural hearing loss. 

In a December 1999 rating decision, the RO granted service 
connection for hearing loss of the right ear and assigned a 
noncompensable evaluation, effective September 23, 1999.

In a March 2000 statement, the veteran indicated that his 
hearing loss was more severe that currently evaluated and 
that he was currently receiving treatment for his ear 
condition at the Miracle Ear in State College, Pennsylvania.

A June 2000 audiology report was received from Miracle Ear. 
Audiometric testing demonstrated hearing thresholds, in 
decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
 70
55
40
40
50
LEFT
   -   
   -   
   -   
   -   
   -   

Pure tone threshold levels averaged 55 decibels for the right 
ear.  Speech discrimination score was 100 percent in the 
right ear.  


II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has undergone a VA examination and pertinent 
treatment records have been associated with the record.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the 
time a disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned since the grant of service connection, 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, Vet. App. at 126.  

Evaluations for hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry testing in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz per second. The rating 
schedule establishes eleven different auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2000).  If impaired hearing is service-
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation of 
hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2000). 

When the above-referenced rating criteria are applied to the 
results of the veteran's November 1999 audiological 
evaluation, a result of I is obtained for the right ear.  
Since hearing in the left ear is considered normal (level I) 
for purposes of assigning a disability rating, designations 
of I (for the right ear) and I (for the left ear) are used to 
compute a rating pursuant to Table VII.  This yields the 
currently assigned noncompensable evaluation under Diagnostic 
Code 6100.  

When the prescribed rating criteria are applied to the 
results of the veteran's June 2000 private audiology report, 
a result of I is obtained for the right ear.  Since hearing 
in the left ear is considered normal (level I) for purposes 
of assigning a disability rating, designations of I (for the 
right ear) and I (for the left ear) are used to compute a 
rating pursuant to Table VII.  This also yields a 
noncompensable evaluation under Diagnostic Code 6100.  

The Board acknowledges that, pursuant to 38 C.F.R. § 4.86 
(2000), the rating schedule also provides a special provision 
for evaluating exceptional patterns of hearing impairment:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing  impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86

(b)  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

In this case, however, neither the November 1999 VA 
audiological evaluation nor the June 2000 audiological 
evaluation revealed findings that meet the criteria of 
38 C.F.R. § 4.86(a) or (b); hence, that regulation is not for 
application in this appeal.

Under the circumstances of this case, the Board must conclude 
that the initial noncompensable rating assigned under the 
rating schedule was proper.  Furthermore, as the veteran is 
consistently shown to have level I hearing in the right ear 
(and is considered to have level I hearing in the left ear), 
there is no basis for "staged rating" of the disability 
under consideration.  See Fenderson, 12 Vet. App. at 126.

As noted above, disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Hence, 
consideration of any factors in additional to audiological 
evaluation results appears inappropriate.  However, even if 
additional factors could be considered, there simply is no 
showing that the veteran's right ear hearing loss reflects so 
exceptional or so unusual a disability picture so as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board would not be required to remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a compensable 
evaluation for service-connected right ear hearing loss must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 





ORDER

As the initial noncompensable evaluation assigned for right 
ear hearing loss was proper, the claim for a higher 
evaluation is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

